 Case 8:21-cv-00605-TPB-AAS Document 3 Filed 03/23/21 Page 1 of 2 PageID 34




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

VICTORIA DOROTA SZURANT,

      Plaintiff,

v.                                           Case No. 8:21-cv-605-TPB-AAS

JOSEF GRAF AARONSON,

      Defendant.
______________________________________/

                                   ORDER

      Victoria Dorota Szurant, pro se, filed this action on March 19, 2021 and

concurrently moved for default judgment. (Docs. 1, 2).

      Ms. Szurant neither paid the filing fee nor moved to proceed in forma

paueris. Under 28 U.S.C. § 1915(a)(1), the court “may authorize the

commencement, prosecution or defense of any suit, action or proceeding . . .

without prepayment of fees or security therefor, by a person who submits an

affidavit that includes a statement of all assets.” To proceed in forma pauperis,

the court must determine whether the action is frivolous or malicious, fails to

state a claim upon which relief can be granted, or requests monetary relief

against a defendant immune from that relief. 28 U.S.C. § 1915(e)(2)(B).

      In addition, a motion for default judgment is premature because the

plaintiff did not serve the defendant or obtain a clerk’s default. Federal Rule

                                       1
 Case 8:21-cv-00605-TPB-AAS Document 3 Filed 03/23/21 Page 2 of 2 PageID 35




of Civil Procedure 55 sets out a two-step procedure for obtaining a default

judgment. First, after proper service, when a defendant fails to plead or

otherwise defend, the clerk of court must enter a clerk’s default. Fed. R. Civ.

P. 55(a). Second, after entry of the clerk’s default, the plaintiff may move for

entry of a default judgment against the defendant. Fed. R. Civ. P. 55(b)(2).

Because Ms. Szurant has not followed this procedure, her motion for default

judgment (Doc. 2) is DENIED.

      By April 6, 2021, Ms. Szurant must pay the filing fee or move to proceed

in forma pauperis with a supporting affidavit of indigency. Failing to do so may

result in dismissal.

      ORDERED in Tampa, Florida on March 23, 2021.




cc:

Pro se plaintiff




                                       2
